Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190059585 to Chen et al (hereinafter Chen ‘585) in view of US 2017/0156498 to Chen et al (hereinafter Chen ‘498).
Chen ‘585 discloses (Claim 1). A slide rail assembly, comprising: a first rail 32 including a supporting feature 36 adjacent to an end portion of the first rail 32; a second rail 34 longitudinally displaceable with respect to the first rail 32; a connecting member 38 disposed at the second rail 34;wherein when the slide rail assembly is in a predetermined state/retracted position, the supporting feature supports the second rail 34 via the connecting member 38, and the connecting member 38 is adjacent to and connected to an end portion of the second rail 34; wherein the connecting member 34 includes an upper section, a lower section, and a middle section between the upper section and the lower section; the supporting feature includes (such as shown in Figs. 2-3) an upper supporting wall, a lower supporting wall, and a middle wall connected between the upper supporting wall and the lower supporting wall; the lower supporting wall of the supporting feature is configured to support the lower section of the connecting member; and the upper supporting wall of the supporting feature is configured to support the upper section of the connecting member 38 (such as shown in Figs. 1 & 4); wherein the upper supporting wall and the lower supporting wall of the supporting feature are configured to at least partially enclose the upper section and the lower section of the connecting member respectively (such as shown in Figs. 1 & 4); (Claim 6). The slide rail assembly of claim 1, wherein the first rail 32 has a first wall 42a, a second wall 42b, and a longitudinal wall 44 connected between the first wall and the second wall of the first rail; the first rail is provided with a supporting member 28; the supporting member has a first supporting portion, a second supporting portion, and a longitudinal portion connected between the first supporting portion and the second supporting portion of the supporting member; and the first supporting portion, the second supporting portion, and the longitudinal portion of the supporting member 28 are respectively adjacent to the first wall, the second wall, and the longitudinal wall of the first rail 32; (Claim 7). The slide rail assembly of claim 1, wherein a locking member 58 is movable with respect to the second rail 34; the second rail 34 is locked with respect to the first rail 32 by the locking member 58 in a locking state and is thereby kept from moving away from the retracted position in an opening direction; and once the locking member is operated and thereby switched to an unlocking state, the second rail is no longer locked with respect to the first rail and is allowed to move away from the retracted position in the opening direction; (Claim 8). The slide rail assembly of claim 7, wherein a connecting member  38 is disposed at the second rail 34, the locking member 58 is able to be operated and thus moved in a receiving space of the connecting member 38, and at least a portion 60 of the locking member is exposed from the receiving space when the locking member is in one of the locking state and the unlocking state; (Claim 9). The slide rail assembly of claim 7, wherein a connecting member is disposed at the second rail, the slide rail assembly further comprises an operating member 60 with which to operate the locking member and thereby switch the locking member 58 from the locking state to the unlocking state, the operating member is able to be operated and thus moved in a receiving space of the connecting member, and at least a portion of the operating member is exposed from the receiving space when the locking member is in one of the locking state and the unlocking state; (Claim 10). A slide rail assembly, comprising: a first rail 32; a second rail 34 longitudinally displaceable with respect to the first rail; and a locking member movable with respect to the second rail; a supporting feature 36 is disposed at the first rail; and a connecting member 38 disposed at the second rail; wherein when the slide rail assembly is in a retracted state, the second rail is locked with respect to the first rail by the locking member in a locking state and is thereby kept from moving away from the retracted position in an opening direction; and once the locking member is operated and thereby switched to an unlocking state, the second rail is no longer locked with respect to the first rail and is allowed to move away from the retracted position in the opening direction; wherein the locking member 58 is connected to one of the second rail and the connecting member 38 in an operable manner, and the supporting feature 36 supports the second rail 34 via the connecting member 38 when the slide rail assembly is in the retracted state; wherein the connecting member 38 has a main body portion; the main body portion includes an upper section, a lower section, and a middle section between the upper section and the lower section; the supporting feature 36 includes an upper supporting wall, a lower supporting wall, and a middle wall connected between the upper supporting wall and the lower supporting wall; and the upper supporting wall and the lower supporting wall of the supporting feature are configured to support the upper section and the lower section of the main body portion respectively; (Claim 13). The slide rail assembly of claim 10, wherein the locking member 58 is able to be operated and thus moved in a receiving space of the connecting member 38, and at least a portion of the locking member is exposed from the receiving space when the locking member is in one of the locking state and the unlocking state; (Claim 15). The slide rail assembly of claim 10, further comprising an operating member 60 with which to operate the locking member and thereby switch the locking member from the locking state to the unlocking state; (Claim 16). The slide rail assembly of claim 15, wherein the operating member is able to be operated and thus moved in a receiving space of the connecting member, and at least a portion of the operating member is exposed from the receiving space when the locking member is in one of the locking state and the unlocking state; (Claim 18). The slide rail assembly of claim 10, wherein the connecting member further includes an extension portion connected to the middle section of the main body portion, and the operating member is movably mounted on the extension portion of the connecting member; (Claim 19). The slide rail assembly of claim 11, wherein the first rail 32 is provided with a supporting member 28, a blocking portion (Figs. 2-3) is disposed at one of the supporting member and the first rail, the blocking portion is configured to lock the locking member 58 in the locking state, and the supporting feature is disposed at the supporting member.  
The differences being that Chen ‘585 fails to clearly disclose the limitations in (i) Claims 1, 10 of a third rail movably disposed between the first rail and the second rail; (ii) Claims 1, 11 of wherein when the slide rail assembly is in a predetermined state/retracted position, the supporting feature protrudes beyond an end portion of the third rail by a predetermined longitudinal distance and supports the second rail; (iii) Claims 7, 10 of when the slide rail assembly is in a retracted state, the third rail is retracted with respect to the first rail, the second rail is at a retracted position with respect to the third rail.
Chen ‘498 discloses a slide rail assembly, adapted for use on a rack, the slide rail assembly comprising: a first rail 14 configured to be mounted on the rack via a mounting member, the first rail including a supporting feature 22; 20a second rail 16 longitudinally displaceable with respect to the first rail; and a third rail 18 movably disposed between the first rail and the second rail; 25wherein when the slide rail assembly is in a retracted state, the third rail 18 is retracted with respect to the first rail 14, and the mounting member is adjacent to an end portion of the third rail 18; wherein when the slide rail assembly is in the retracted state, the 30supporting feature protrudes beyond the end portion of the third rail 18 by a predetermined longitudinal distance and supports the second rail 16 (such as shown in Fig. 1).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Chen ‘498, to modify Chen ‘585 to include the limitations in (i) Claims 1, 10 of third rail movably disposed between the first rail and the second rail; (ii) Claims 1, 11 of wherein when the slide rail assembly is in a predetermined state/retracted position, the supporting feature protrudes beyond an end portion of the third rail by a predetermined longitudinal distance and supports the second rail; (iii) Claims 7, 10 of when the slide rail assembly is in a retracted state, the third rail is retracted with respect to the first rail, the second rail is at a retracted position with respect to the third rail. The motivation is to increase the overall versatility of the slide rail assembly.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘585, as modified, as applied to claim 10 above, and further in view of US 2015/0189989 to Chen et al (hereinafter Chen ‘989).
Chen ‘585, as modified, discloses all the elements as discussed above except for the limitations in Claim 14.
However, Chen ‘989 discloses a slide rail assembly comprising, a first rail , a second rail, and a connecting member 66 having an identification feature (such as shown in Fig. 4A) provided thereto.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Chen ‘989 as well as well-known in the art, to modify Chen ‘585, as modified, to include the limitations in Claim 14 of wherein a predetermined portion of the connecting member has at least one identification feature from which a user can tell if the locking member is in one of the locking state and the unlocking state in order to increase the overall versatility of the slide rail assembly.  
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments on pages 7-8 of the above-noted amendment that, in Chen ‘585, the mounting feature 36 fails to provide any support for the inner rail, but merely being engaged with the engaging mechanism 38, the examiner respectfully take the position that the claimed language fails to provide adequate structural limitations in defining applicant’s invention from the prior art of record. More specifically, the connecting member 38 is substantially received within and connected to the supporting feature 36. As such, the supporting feature 36 of Chen ‘585 does provide support to the connecting member 38, as claimed in the independent claims 1 and 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
June 9, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637